                                                Case 3:21-md-02981-JD Document 102 Filed 09/09/21 Page 1 of 1


  UNITED STATES DISTRICT COURT                                                                                                                                                                  COURT USE ONLY
 NORTHERN DISTRICT OF CALIFORNIA                                                                                                          .
                 CAND 435
             (CAND Rev. 07/2021)                                                              Please read instructions on next page.
1a. CONTACT PERSON FOR THIS ORDER                                               2a. CONTACT PHONE NUMBER                                                3. CONTACT EMAIL ADDRESS
Maryfer Mendoza                                                                 (323) 787-4800                                                            maryfer.mendoza@morganlewis.com
1b. ATTORNEY NAME (if different)                                                2b. ATTORNEY PHONE NUMBER                                               3. ATTORNEY EMAIL ADDRESS
Brian Rocca                                                                      (415) 442-1432                                                           brian.rocca@morganlewis.com
4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)                                                 5. CASE NAME                                                                              6. CASE NUMBER
Morgan, Lewis & Bockius LLP
One Market, Spear Street Tower                                                                             In re Google Play Store Antitrust Litigation                                              3:21-md-02981
San Francisco, CA 94105-1596
                                                                                                          8. THIS TRANSCRIPT ORDER IS FOR:
7. COURT REPORTER NAME (or enter "RECORDED" and start/stop times)                                         " APPEAL           " CRIMINAL         " In forma pauperis (NOTE: Court order for transcripts must be attached)
Debra Pas                                                                                                 " NON-APPEAL       " CIVIL            CJA: Do not use this form; use Form CJA24.


9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

                                                                                         b.       SELECT FORMAT(S) (NOTE: ECF access is included
 a.     HEARING(S) (OR PORTIONS OF HEARINGS)                                                                                                            c.        DELIVERY TYPE ( Choose one per line)
                                                                                                  with purchase of PDF, text, paper or condensed.)

      DATE          JUDGE             TYPE                    PORTION                       PDF        TEXT/ASCII    PAPER   CONDENSED    ECF ACCESS   ORDINARY       14-Day   EXPEDITED    3-DAY     DAILY      HOURLY     REALTIME
                                                 If requesting less than full hearing,    (email)        (email)               (email)       (web)     (30-day)                 (7-day)             (Next day)    (2 hrs)
                     (initials)    (e.g. CMC)   specify portion (e.g. witness or time)

09/09/2021             JD          Status                                                     "           "           "          "            "          "             "         "          "         "            "          "
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
                                                                                              "           "           "          "            "          "             "         "          "         "            "          "
10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:




ORDER & CERTIFICATION (11. & 12.) By signing below, I certify that I will pay all charges (deposit plus additional).                                                             12. DATE
11. SIGNATURE
                 /s/ Brian Rocca                                                                                                                                                 09/09/2021


         Clear Form                                                                                                                                                                         Save as new PDF
